Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         25-NOV-2019
                                                         09:25 AM




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WILLIE JAMES JONES,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0012 (CR. NO. 95-1384))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Willie James Jones’

application for writ of certiorari, filed on October 21, 2019, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, November 25, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson